Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 5/28/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). In particular, the amendment of “wherein the processor creates the plurality of volume meshes in the upper and the lower areas in parallel with setting the location coordinates to reduce the simulation time” illustrate a practical application (e.g. reduce the simulation time).

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Joshua M. Povner (Reg. No. 42086), Attorney of Record, on 10/14/2021.

The application has been amended as follows:

1. (Currently Amended) A computing system for simulating a flow of gas supplied into a process chamber through a shower head, the computing system comprising:
memory configured to store instructions and a nozzle library comprising information about a plurality of nozzle units having differing shapes and each of which has a plurality of volume meshes formed therein; and
a processor configured to access the memory and to execute the instructions,
wherein, when executed by the processor, the instructions cause the processor to execute a process comprising:
selecting at least one nozzle unit as a selected at least one nozzle unit for the shower head based on the nozzle library, and placing the selected at least one nozzle unit at corresponding location coordinates;
creating a plurality of volume meshes for the process chamber using the plurality of volume meshes formed in an inner space of the selected at least one nozzle unit; and
outputting a simulation result by simulating the flow of the gas through the selected at least one nozzle unit in the process chamber based on the plurality of volume meshes in the process chamber,
wherein simulating the flow of the gas comprises:
dividing, by the processor, the process chamber into a nozzle area in which a plurality of nozzles are disposed, an upper area above the nozzle area, and a lower area below the nozzle area, 
defining, by the processor, the nozzle area, the upper area, and the lower area, and
wherein the plurality of volume meshes for the process chamber are created by the processor in the upper area and in the lower area in parallel with setting the location coordinates to reduce the simulation time.

	2. (Original) The computing system of claim 1, wherein the nozzle library comprises a height of each of the nozzle units and a diameter of an aperture of each nozzle unit, and
	the selection of the selected at least one nozzle unit is based on at least one of the height of the selected at least one nozzle unit and the diameter of the aperture of the at least one nozzle unit.

	Claim 3. (Cancelled)

	4. (Original) The computing system of claim 1, wherein the nozzle library comprises information about a first nozzle unit and a second nozzle unit having the same shape as the first nozzle unit, 
a plurality of first volume meshes created in the first nozzle unit have a different density than a plurality of second volume meshes created in the second nozzle unit, and
the selection of the selected at least one nozzle unit is based on at least one of the information about the first nozzle unit and the information about the second nozzle unit.
	
	Claim 5. (Cancelled) 

	6. (Previously Presented) The computing system of claim 1, wherein the process performed when the instructions are executed further comprises receiving information about a shape of the shower head and setting, based on the shape of the shower head, the location coordinates at which the selected at least one nozzle unit is placed.

	7. (Original) The computing system of claim 1, wherein the process performed when the instructions are executed further comprises receiving information about the location coordinates from outside of the computing system as received information about the location coordinates, 

	8. (Currently Amended) The computing system of claim 1, wherein the process performed when the instructions are executed further comprises selecting a subset of [[a]] the plurality of nozzle units having different shapes and placing the selected nozzle units at the location coordinates based on a shape of the process chamber.

	9. (Currently Amended) A computing system for simulating a flow of gas supplied into a process chamber, the computing system comprising:
memory configured to store instructions and a nozzle library comprising information about a first nozzle unit in which a first plurality of volume meshes are formed and a second nozzle unit in which a second plurality of volume meshes are formed, a characteristic of the first volume meshes being different from a characteristic of the second volume meshes; and
a processor configured to access the memory and to execute the instructions,
wherein, when executed by the processor, the instructions cause the computing system to execute a process comprising:
selecting at least one nozzle unit as a selected at least one nozzle unit based on the nozzle library and placing the selected at least one nozzle unit at corresponding location coordinates;
creating a plurality of volume meshes for the process chamber using the plurality of volume meshes formed in an inner space of the selected at least one nozzle unit; and
outputting a simulation result by simulating the flow of the gas in the process chamber through the selected at least one nozzle unit based on the plurality of volume meshes in the process chamber,
wherein simulating the flow of the gas comprises:
dividing, by the processor, the process chamber into a nozzle area in which a plurality of nozzles are disposed, an upper area above the nozzle area, and a lower area below the nozzle area, 
defining, by the processor, the nozzle area, the upper area, and the lower area; and
creating, by the processor, the plurality of volume meshes in the upper area and in the lower area, and
wherein the processor creates the plurality of volume meshes in the upper and the lower areas in parallel with setting the location coordinates to reduce the simulation time.

10. (Original) The computing system of claim 9, wherein the plurality of volume meshes are polyhedral.

Claim 11. (Cancelled)

12. (Original) The computing system of claim 9, wherein a density of the volume meshes in the second nozzle unit is higher than a density of the volume meshes in the first nozzle unit.

13. (Currently Amended) The computing system of claim 9, wherein [[a]] the nozzle area 
the process performed when the instructions are executed further comprises selecting the first nozzle unit and the second nozzle unit, disposing the first nozzle unit in the central area, and disposing the second nozzle unit in the edge area.

14. (Currently Amended) The computing system of claim 9, wherein the process chamber comprises an exhaust outlet through which the gas is discharged; 
[[a]] the nozzle area 
the process performed when the instructions are executed further comprises selecting the first nozzle unit and the second nozzle unit, disposing the first nozzle unit in the first area, and disposing the second nozzle unit in the second area.

15. (Currently Amended) A method of simulating a flow of gas supplied into a process chamber, the method comprising:
selecting, by a processor, at least one nozzle unit as a selected at least one nozzle unit based on a nozzle library, stored in a memory, comprising information about a first nozzle unit in 
setting, by the processor, location coordinates at which the selected at least one nozzle unit is to be placed;
placing, by the processor, the selected at least one nozzle unit at the location coordinates; and
outputting, by the processor, a simulation result by computing the flow of the gas through the selected at least one nozzle unit in the process chamber using volume meshes formed in an inner space of the selected at least one nozzle unit placed at the location coordinates,
wherein computing the flow of the gas comprises:
dividing, by the processor, the process chamber into a nozzle area in which a plurality of nozzles are disposed, an upper area above the nozzle area, and a lower area below the nozzle area, 
defining, by the processor, the nozzle area, the upper area, and the lower area; and
creating, by the processor, a plurality of volume meshes in the upper area and in the lower area, and
wherein the processor creates the plurality of volume meshes in the upper and the lower areas in parallel with setting the location coordinates to reduce the simulation time.

Claim 16. (Cancelled) 

17. (Previously Presented) The method of claim 15, further comprising:
defining, by the processor, a first border area between the upper area and the nozzle area and a second border area between the lower area and the nozzle area; and
reforming, by the processor, volume meshes in the first and second border areas based on volume meshes in the nozzle area, volume meshes in the upper area, and volume meshes in the lower area.



Claim 19. (Cancelled) 

20. (Currently Amended) The method of claim 15, wherein the process chamber comprises an exhaust outlet through which the gas is discharged; 
[[a]] the nozzle area 
the selecting of the selected at least one nozzle unit comprises selecting the first nozzle unit and the second nozzle unit; and
the placing, by the processor, the selected at least one nozzle unit at the location coordinates comprises disposing the first nozzle unit in the first area and disposing the second nozzle unit in the second area.

21. (Previously Presented) The method of claim 15, further comprising:
newly selecting, by the processor, a nozzle unit different from the selected at least one nozzle unit as a newly selected nozzle unit, based on the simulation result; and
placing, by the processor, the newly selected nozzle unit at the location coordinates.

22. (Previously Presented) The method of claim 15, further comprising:
resetting, by the processor, the location coordinates based on the simulation result; and
placing, by the processor, the selected at least one nozzle unit at the reset location coordinates.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Rolin et al (US 2012/0129296 A1) teaches a method of obtaining a deposition rate profile which is as constant as possible, the rising edge of the deposition rate profile will be too steep to ensure a good control of the at least first monolayer. The method include simulated deposition rate profiles for varying distance between the showerhead and the substrate.
Panda et al (NPL: Computational and experimental study of conjugate heat transfer from a flat plate with shower head impringing jets, 2010) teaches 
Branets et al (US 2016/0125555 A1) teaches a grid optimization technique that include tetrahedral grids—any finite-element grid, even hybrid of several element types such as prisms and tetrahedral.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 9 and 15: 
“dividing, by the processor, the process chamber into a nozzle area in which a plurality of nozzles are disposed, an upper area above the nozzle area, and a lower area below the nozzle area, defining, by the processor, the nozzle area, the upper area, and the lower area, and wherein the plurality of volume meshes for the process chamber are created by the processor in the upper area and in the lower area in parallel with setting the location coordinates to reduce the simulation time”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-2, 4, 6-10, 12-15, 17-18 and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148